Citation Nr: 0027303	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  97-11 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE

Entitlement to an increased rating for conversion reaction, 
manifested by knee pains, currently evaluated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran's wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1953 to May 1955.

This appeal arises from a June 1996 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) that denied the 
veteran's claim for an increased evaluation for conversion 
reaction manifested by knee pain, which is rated as 
noncompensably disabling.  In February 2000, the Board of 
Veterans' Appeals (Board) remanded the claim for additional 
evidentiary development and for readjudication.  The RO has 
attempted to accomplish that additional evidentiary 
development, and the case is now before the Board again for 
further disposition.

As an initial matter, the Board notes that it has previously 
decided (in the February 2000 decision) that the veteran's 
claim for an increased rating is well grounded.  Therefore, 
there is no need to revisit the well groundedness of this 
claim.  See Campbell v. Gober, No. 98-215 (U.S. Vet. App. 
Sept. 21, 2000) (per curiam) (once Board finds claim to be 
well grounded, VA waives further challenge on the issue); cf. 
Nolen v. Gober, __ F.3d __, 2000 U.S. App. LEXIS 18362, at 
*9-*10, 2000 WL 1055987, at *3 (Fed. Cir. Aug. 1, 2000) 
(where RO and Board had previously deemed claim to be well 
grounded but denied claim on the merits, United States Court 
of Appeals for Veterans Claims had no reason to reconsider 
the question of well-groundedness).


REMAND

It is the opinion of the Board that additional development is 
required prior to disposition of the veteran's increased 
rating claim.  

Because the claim of entitlement to an increased rating for a 
nervous disorder is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  As discussed 
above, the Board has determined that the veteran's claim is 
well grounded; thus, the duty to assist the veteran has 
attached.

In its February 2000 decision, the Board remanded the 
veteran's increased rating claim for the conduct of a 
Department of Veterans Affairs (VA) examination "to assess 
the nature of any and all psychiatric diagnoses, to describe 
the impairment of functioning, if any, attributable to each 
disability, and most importantly, to discuss whether there is 
any relationship between the service-connected conversion 
reaction manifested by knee pain and subsequent diagnoses of 
chronic paranoid schizophrenia."  Indeed, there are various 
VA treatment records relating to the veteran's chronic 
paranoid schizophrenia.  

In March 1978, a VA psychiatric board diagnosed the veteran 
with hysterical neurosis (conversion reaction) by history; 
unrelated organic brain syndrome, chronic without psychosis; 
and residuals of stroke with hemiplegia, right side.  This VA 
psychiatric examination and the resulting opinion do not 
discuss the relationship, if any, between the veteran's 
current chronic paranoid schizophrenia and hysterical 
neurosis (conversion reaction).  

The Board's review of the veteran's claims is hampered by the 
veteran's failure to report for the requested medical 
examination that was necessary to assess accurately the 
severity of his psychiatric disabilities and any relationship 
among those diagnoses.  The United States Court of Appeals 
for Veterans Claims (Court) has held in the context of a well 
grounded claim that the duty to assist is not a "one-way 
street" and that "[i]f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The RO has attempted to schedule the veteran for the 
requested examination, and the RO has informed the veteran of 
the legal implications of the failure to report.  See 
38 C.F.R. § 3.655 (1999).  

The Secretary has promulgated a regulation that addresses 
failure to report for examinations.  The regulation, 
38 C.F.R. § 3.655 (1999), provides as follows:

    (a)  General.  When entitlement or continued 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, 
fails to report for such examination, or 
reexamination, action shall be taken in accordance 
with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization 
of the claimant, death of an immediate family 
member, etc.  For purposes of this section, the 
terms examination and reexamination include 
periods of hospital observation when required by 
VA.
    (b)  Original or reopened claim, or claim for 
increase.  When a 
claimant fails to report for an examination 
scheduled in conjunction 
with an original compensation claim, the claim 
shall be rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original claim, a 
reopened claim for a 
benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied.  
[Emphasis added.]

In this case, the veteran's claim arises from a claim for an 
increased rating, not from an original claim for service 
connection or from a reopened claim for service connection.  
Therefore, the second sentence of 38 C.F.R. § 3.655(b) is 
applicable; ordinarily, the failure of the veteran to report 
for the requested examination would result in the denial of 
his increased rating claim.  

However, under the facts of this particular case, additional 
remand is desirable.  First, while the RO has attempted to 
correspond with the veteran at his last known address of 
record, at least one of those letters has been returned as 
undeliverable and the veteran's phone number also appears to 
be incorrect.  Moreover, it is not certain if the veteran is 
capable of responding, especially in view of treatment 
records suggesting that the veteran is not competent to 
handle VA funds.  Second, while the veteran has failed to 
report for the requested examination, there are various 
treatment records and examinations in the record that paint a 
varied picture of the veteran's disability.  The existence of 
these records might enable a reviewing psychiatrist to render 
an opinion on the relationship, if any, between the veteran's 
service-connected conversion reaction and his diagnosis of 
chronic paranoid schizophrenia.  Therefore, the case will be 
remanded again to attempt to render a decision on the 
veteran's increased rating claim.   

The record indicates that during the early 1980s, while 
living in Puerto Rico, the veteran had been receiving 
treatment from a private psychiatrist.  However, the current 
severity of a disability is of primary importance in the 
context of a claim for an increased rating.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Therefore, absent an indication 
from the veteran that he is currently or recently has been 
receiving private medical treatment, there is no obligation 
for the RO to seek any additional private medical records.  
Simply put, the veteran has not put VA on notice of any 
relevant private medical treatment. 

As noted in the February 2000 decision, while service 
connection has been established for conversion reaction 
manifested by knee pain, there is also evidence suggesting 
that the knee pain may be attributable to prominent tibial 
tuberosities, according to a May 1977 VA consultation 
report.  If necessary, on remand, the RO may address this 
issue involving knee pain.

The veteran is currently in receipt of non-service-connected 
pension disability benefits.  Presumably, and it has not 
been demonstrated otherwise, checks made payable to the 
veteran have been sent to the correct address.  On remand, 
the RO should ascertain whether any of the veteran's 
payments of any VA benefits have been returned as 
undeliverable and whether a more recent address is of 
record.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim for an increased 
rating and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO must ascertain whether checks 
sent to the veteran in connection with 
the payment of other VA benefits have 
been returned as undeliverable and 
whether a more current address is of 
record.

2.  The RO must request that a VA 
psychiatrist review the veteran's claims 
folder and all the evidence of record 
therein and to render an opinion as to 
the relationship, if any, among the 
veteran's various psychiatric diagnoses.  
Specifically, the reviewing psychiatrist 
should discuss whether the veteran's 
service-connected conversion reaction 
has "matured," as is alleged by the 
veteran, into chronic paranoid 
schizophrenia.  The examiner should be 
provided with the veteran's claims 
folder and should review the veteran's 
medical history prior to conducting the 
examination.  The examination report 
should set forth all pertinent findings 
in a clear, comprehensive, and legible 
manner.

Upon remand, the veteran will be free to submit additional 
evidence, such as any records of private medical treatment 
pertaining to his disability and condition.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999); Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  The Board notes that a remand "confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  Stegall v. West, 11 
Vet. App. 268, 272 (1998).

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if a rating higher than the noncompensable 
evaluation currently in effect for his service-connected 
conversion reaction manifested by knee pain may be granted.  
The Board reminds the RO that the veteran's psychiatric 
disability must be evaluated under both the pre- and the 
post-November 7, 1996, psychiatric rating criteria.  If the 
decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case.  The case should thereafter be 
returned to the Board for further review, as appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



